                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 1 of 34 Page ID #:300



                                  1   Justin F. Marquez, (Cal Bar No. 262417)
                                      justin@wilshirelawfirm.com
                                  2   Thiago M. Coelho (Cal Bar No. 324715)
                                  3   thiago@wilshirelawfirm.com
                                      Robert Dart (Cal. Bar No. 264060)
                                  4   rdart@wilshirelawfirm.com
                                  5   Cinela Aziz (Cal Bar No. 318192)
                                      cinela@wilshirelawfirm.com
                                  6   WILSHIRE LAW FIRM
                                  7   3055 Wilshire Blvd., 12th Floor
                                      Los Angeles, California 90010
                                  8   Telephone: (213) 381-9988
                                  9   Facsimile: (213) 381-9989

                                 10   Attorneys for Plaintiff Joseph Mier
                                 11   and the Putative Class

                                 12                        UNITED STATES DISTRICT COURT
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                                 14
                                 15
                                      JOSEPH MIER, individually and on           CASE NO. 8:20-cv-01979-DOC-ADS
                                 16   behalf of all others similarly situated,
                                 17                   Plaintiff,                 PLAINTIFF JOSEPH MIER’S
                                                                                 OPPOSITION TO DEFENDANT CVS
                                 18         v.
                                                                                 HEALTH’S MOTION TO DISMISS
                                 19   CVS HEALTH, a Rhode Island                 Hon. David O. Carter
                                      limited liability company; and DOES
                                 20                                              Date: November 23, 2020
                                      1 to 100, inclusive,
                                                                                 Time: 8:30 a.m.
                                 21                                              Room: 9D
                                                          Defendants.
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 2 of 34 Page ID #:301



                                  1                                 TABLE OF CONTENTS
                                      Headings                                                                  Page(s)
                                  2
                                  3     I.        INTRODUCTION……………………………………………….1

                                  4     II.       PERTINENT FACTS…………………………………………....2

                                  5     III.      ARGUMENT…………………………………………………….3

                                  6            A. Legal Standard for 12(b)(1) Motion……………………………..3

                                  7            B. Legal Standard for 12(b)(6) Motion……………………………..3

                                  8            C. Plaintiff Has Article II Standing Because He Surrendered

                                  9               More in a Transaction than He Would Have…………………….4

                                 10                  1. The Injury in Fact is Concrete and Particularized………...6

                                 11                  2. The Injury is Actual and Imminent……………………….7

                                 12                  3. The Injury is Fairly Traceable to Defendant’s Conduct….7
3055 Wilshire Blvd, 12th Floor




                                                     4. It Is Likely, as Opposed to Merely Speculative, that the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14                     Injury Will Be Redressed by a Favorable Decision............7

                                 15            D. Plaintiff Meets Rule 9(b)’s Heightened Pleading Standard……..8

                                 16            E. A Reasonable Consumer Would, Reading the False Statement
                                 17               on the Front Product Label, Be Misled………………………….9
                                 18            F. Plaintiff States a Valid False Advertising Law Claim………….11
                                 19            G. Plaintiff States a Valid UCL Claim Under All Three Prongs…..12
                                 20            H. Plaintiff States a Valid Intentional Misrepresentation Claim…...13
                                 21            I. Plaintiff’s Intentional and Negligent Misrepresentation Claims
                                 22               Are Not Barred by the Economic Loss Rule……………………14
                                 23            J. Under Controlling Supreme Court Precedent, Plaintiff’s Claims
                                 24               Are Not Expressly Preempted by the FDCA……………………16
                                 25            K. Neither Field Preemption Nor Conflict Preemption Apply……..17
                                 26            L. Primary Jurisdiction Doctrine Does Not Apply…………………20
                                 27            M. Plaintiff Is Entitled to Equitable Relief………………………….24
                                 28     IV.       CONCLUSION………………………………………………….25
                                                                      i
                                                             TABLE OF CONTENTS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 3 of 34 Page ID #:302



                                  1                         TABLE OF AUTHORITIES
                                  2   Cases                                                          Page(s)
                                  3   Astiana v. Hain Celestial Grp., Inc.,
                                             783 F.3d 753 (9th Cir. 2015)………………………………………17, 21
                                  4   Bell Atlantic Corp. v. Twombly,
                                  5          550 U.S. 544 (2007) ……………………………………………….4
                                  6   Berke v. Whole Foods Market, Inc., et al.
                                             2020 WL 5802370, at *7 (C.D. Cal. Sept. 18, 2020) …………..….6, 17
                                  7
                                      Birdsong v. Apple, Inc.,
                                  8          590 F.3d 955 (9th Cir. 2009)……………………………………….6
                                  9   Bonito Boats, Inc. v. Thunder Craft Boats, Inc.,
                                             489 U.S. 141 (1989)………………………………………………..17
                                 10
                                      Boysen v. Walgreen Co.,
                                 11          2012 2953069, at *4-5 (N.D. Cal. July 19, 2012)………………….6
                                 12   Brady v. Bayer Corp.,
                                             26 Cal. App. 5th 1156 (2018)…………………………2, 3, 8, 9, 10, 11, 14
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      Braunstein v. Arizona Dep't of Transp.,
                                 14
                                             683 F.3d 1177 (9th Cir. 2012)……………………………………...3
                                 15   Brazil v. Dole Packaged Foods, LLC,
                                 16          660 F. App'x 531, 534 (9th Cir. 2016)…………………………….25
                                      Brown v. MCI WorldCom Network Servs.,
                                 17
                                             277 F.3d 1166 (9th Cir. 2002)……………………………………..21
                                 18   Chacanaca v. The Quaker Oats Co.,
                                 19          752 F. Supp. 2d 1111 (N.D. Cal. 2010)……………………………22
                                 20   Chapman v. Skype,
                                             220 Cal.App.4th 217 (2013)……………………………………….11
                                 21   Chavez v. Blue Sky Nat. Beverage Co.,
                                 22          268 F.R.D. 365 (N.D. Cal. 2010)………………………………….19
                                 23   Clark v. Time Warner Cable,
                                             523 F.3d 1110 (9th Cir. 2008)……………………………………..20, 21, 22
                                 24
                                      Clegg v. Cult Awareness Network,
                                 25          18 F.3d 752 (9th Cir. 1994)………………………………………...4
                                 26   Clorox Co. v. Reckitt Benckiser Grp. PLC,
                                             398 F. Supp. 3d 623 (N.D. Cal. 2019)……………………………..11
                                 27
                                      Clorox Co. Puerto Rico v. Proctor & Gamble Commercial Co.,
                                 28          228 F.3d 24 (1st Cir. 2000)………………………………………...11
                                                                               ii
                                                                 TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 4 of 34 Page ID #:303



                                  1   Cases continued                                                      Page(s)
                                      Comcast Corp. v. Behrend,
                                  2          569 U.S. 27 (2013)…………………………………………………12
                                  3   Dana v. Hershey Co.,
                                  4          180 F. Supp. 3d 652 (N.D. Cal. 2016),
                                             aff'd, 730 F. App'x 460 (9th Cir. 2018)…………………………….6
                                  5
                                      De Buono v. NYSA-ILA, Med. and Clinical Servs. Fund,
                                  6          520 U.S. 806 (1997)………………………………………………..19
                                  7   Degelmann v. Advanced Med. Optics, Inc.,
                                             659 F.3d 835 (9th Cir. 2011)……………………………………….5
                                  8
                                      Dekalb Cty. Pension Fund v. Transocean Ltd.,
                                  9          817 F.3d 393 (2d Cir. 2016)………………………………………..14
                                 10   Delacruz v. CytoSport,
                                 11          2012 WL 2563857, at *10 (N.D. Cal. June 28, 2012)……………..22
                                      Drum v. San Fernando Valley Bar Ass'n,
                                 12
                                             182 Cal. App. 4th 247 (2010)………………………………………12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Ebeid ex rel. U.S. v. Lungwitz,
                                 14          616 F.3d 993 (9th Cir. 2010)……………………………………….8
                                      Erickson v. Pardus,
                                 15
                                             551 U.S. 89 (2007)…………………………………………………4
                                 16   Erlich v. Menezes,
                                 17          21 Cal. 4th 543 (1999)……………………………………………..14
                                 18   Hawkins v. Kellogg Co.,
                                             224 F. Supp. 3d 1002 (S.D. Cal. 2016)……………………………19
                                 19   Hillsborough County v. Automated Medical Laboratories, Inc.,
                                 20          471 U.S. 707 (1985)……………………………………………….19
                                 21   Hitt v. Arizona Beverage Co., LLC,
                                             2009 WL 449190, at *5 (S.D. Cal. Feb. 4, 2009)………………….18
                                 22
                                      Huntingdon Life Scis., Inc. v. Stop Huntingdon Animal Cruelty USA, Inc.,
                                 23          129 Cal. App. 4th 1228 (2005)…………………………………….24
                                 24   In re Carrier IQ, Inc.,
                                             78 F. Supp. 3d 1051 (N.D. Cal. 2015)……………………………..12
                                 25
                                      In re GlenFed, Inc. Sec. Litig.,
                                 26          42 F.3d 1541 (9th Cir.1994)……………………………………….8
                                 27   In re iPhone Application Litig.,
                                 28          844 F. Supp. 2d 1040 (N.D. Cal. 2012)……………………………7
                                                                          iii
                                                                TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 5 of 34 Page ID #:304



                                  1   Cases continued                                                       Page(s)
                                      In Re: Juul Labs, Inc., Mktg., Sales Practices, & Prod. Liab. Litig.,
                                  2          2020 WL 6271173, at *13 (N.D. Cal. Oct. 23, 2020)…………17, 20, 21, 22
                                  3   In re LinkedIn User Privacy Litig.,
                                  4          2014 WL 1323713, at *4 (N.D. Cal. Mar. 28, 2014)………………6
                                      In re Pfizer Inc. Sec. Litig.,
                                  5
                                             584 F. Supp. 2d 621 (S.D.N.Y. 2008)……………………………..14
                                  6   In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,
                                  7          996 F. Supp. 2d 942 (2014)………………………………………..16
                                      In re Tobacco II Cases,
                                  8
                                             46 Cal. 4th 298 (2009)……………………………………………..12, 25
                                  9   J2 Cloud Servs., Inc. v. Fax87,
                                 10          2016 WL 6833904, at *4 (C.D. Cal. Nov. 18, 2016)………………15
                                 11   J'Aire Corp. v. Gregory,
                                             24 Cal. 3d 799 (1979)………………………………………………15, 16
                                 12
                                      Jacobs v. Sustainability Partners LLC,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          2020 WL 5593200, at *15 (N.D. Cal. Sept. 18, 2020)…………….14
                                 14   Joli Grace, LLC v. Country Visions, Inc.,
                                             2016 WL 6996643, at *9 (E.D. Cal. Nov. 30, 2016)………………15
                                 15
                                      Jones v. ConAgra Foods, Inc.,
                                 16          912 F. Supp. 2d 889 (N.D. Cal. 2012)……………………………..22
                                 17   Kalitta Air, LLC v. Cent. Tex. Airborne Sys., Inc.,
                                 18          315 F. App'x 603 (9th Cir. 2008)…………………………………..16
                                      Knox v. Phoenix Leasing, Inc.,
                                 19          29 Cal. App. 4th 1357 (1994)………………………………………24
                                 20   Kwikset Corp. v. Superior Court,
                                 21          51 Cal.4th 310 (2011)………………………………………………1, 5
                                      Las Palmas Assocs. v. Las Palmas Ctr. Assocs.,
                                 22
                                             235 Cal. App. 3d 1220 (1991)……………………………………..14
                                 23   Lazar v. Superior Court,
                                 24          12 Cal. 4th 631 (1996)……………………………………………..15
                                      Lee v. City of Los Angeles,
                                 25
                                             250 F.3d 668 (9th Cir. 2001)……………………………………….4, 22
                                 26   Lee v. Fed. St. L.A.,
                                 27          2016 WL 2354835, at *9 (C.D. Cal. May 3, 2016)………………..15
                                 28   ///
                                                                         iv
                                                               TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 6 of 34 Page ID #:305



                                  1   Cases continued                                                    Page(s)
                                      Lockwood v. Conagra Foods, Inc.,
                                  2         597 F. Supp. 2d 1028 (N.D. Cal. 2009)……………………………19, 22
                                  3   Loomis v. Slendertone Distribution, Inc.,
                                  4         420 F. Supp. 3d 1046 (S.D. Cal. 2019)…………………………….20
                                      Lujan v. Defenders of Wildlife,
                                  5
                                            504 U.S. 555 (1992)………………………………………………..3
                                  6   Madenlian v. Flax USA Inc.,
                                  7         2014 WL 7723578, at *3 (C.D. Cal. Mar. 31, 2014)………………10
                                      Maronyan v. Toyota Motor Sales, U.S.A., Inc.,
                                  8
                                            658 F.3d 1038 (9th Cir. 2011)……………………………………...21
                                  9   Maui Vacation Rental Ass'n, Inc. v. Cty. of Maui,
                                 10         2007 WL 4440962, at *3 (D. Haw. Dec. 19, 2007),
                                 11         aff'd, 303 F. App'x 416 (9th Cir. 2008)…………………………….3
                                      Mazza v. Am. Honda Motor Co.,
                                 12
                                            666 F.3d 581 (9th Cir. 2012)……………………………………….1, 2, 5, 6
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Medtronic, Inc. v. Lohr,
                                 14         518 U.S. 470 (1996)………………………………………………..19
                                      McMahon v. Take-Two Interactive Software, Inc.,
                                 15
                                            640 F. App'x 669 (9th Cir. 2016)…………………………………..12
                                 16   Medtronic, Inc. v. Lohr,
                                 17         518 U.S. 470 (1996)………………………………………………..17
                                 18   Nelson v. Serwold,
                                            687 F.2d 278 (9th Cir.1982)……………………………………….25
                                 19   Parks School of Business, Inc., v. Symington,
                                 20         51 F.3d 1480 (9th Cir. 1995)……………………………………….3
                                 21   Philips v. Ford Motor Co.,
                                            2015 WL 4111448, at *16 (N.D. Cal. July 7, 2015)……………….24
                                 22
                                      Pirozzi v. Apple, Inc.,
                                 23         966 F. Supp. 2d 909 (N.D. Cal. 2013)……………………………..5
                                 24   Polo v. Innoventions Int'l, LLC,
                                            833 F.3d 1193 (9th Cir. 2016) …………………………………….7
                                 25
                                      Prata v. Superior Court,
                                 26         91 Cal.App.4th 1128 (2001)……………………………………….10
                                 27   Prescott v. Bayer HealthCare LLC,
                                 28         2020 WL 4430958, at *3 (N.D. Cal. July 31, 2020)…..18, 20, 21, 22, 23, 24
                                                                         v
                                                               TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 7 of 34 Page ID #:306



                                  1   Cases continued                                              Page(s)
                                      R Power Biofuels, LLC v. Chemex LLC,
                                  2          2017 WL 1164296, at *5 (N.D. Cal. Mar. 29, 2017)………………14
                                  3   Rhoades v. Avon Prods.,
                                  4          504 F.3d 1151 (9th Cir. 2007)……………………………………...21
                                      Riegel v. Medtronic, Inc.,
                                  5
                                             552 U.S. 312 (2008)………………………………………………..17
                                  6   Robinson Helicopter Co. v. Dana Corp.,
                                  7          34 Cal. 4th 979 (2004)……………………………………………..14, 15
                                      Samet v. Procter & Gamble Co.,
                                  8
                                             2013 WL 3124647, at *3 (N.D. Cal. June 18, 2013)………………6
                                  9   Schroeder v. United States,
                                 10          569 F.3d 956 (9th Cir. 2009)………………………………………24
                                 11   Sciortino v. Pepsico, Inc.,
                                             108 F. Supp. 3d 780 (N.D. Cal. 2015)……………………………..17
                                 12
                                      Simpson v. The Kroger Corp.,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          219 Cal. App. 4th 1352 (2013)…………………………………….10
                                 14   Soo v. Lorex Corp.,
                                             2020 WL 5408117, at *6 (N.D. Cal. Sept. 9, 2020)……………….12
                                 15
                                      Sperling v. Stein Mart, Inc.,
                                 16          2016 WL 11265686, at *5 (C.D. Cal. Mar. 15, 2016)……………..10
                                 17   Spokeo, Inc. v. Robins,
                                 18          136 S.Ct. 1540 (2016)……………………………………………...6
                                      Sprewell v. Golden State Warriors,
                                 19          266 F.3d 979 (9th Cir. 2001)……………………………………….4
                                 20   Stearns v. Ticketmaster Corp.,
                                 21          655 F.3d 1013 (9th Cir. 2011)……………………………………...5, 6, 12
                                      Syntek Semiconductor Co. v. Microchip Tech. Inc.,
                                 22
                                             307 F.3d 775 (9th Cir.2002)………………………………………..20
                                 23   Tabler v. Panera, LLC, Case No,
                                 24          2019 WL 5579529, at *5 (N.D. Cal. Oct. 29, 2019)………………18, 22, 23
                                      Tran v. Sioux Honey Ass'n, Coop.,
                                 25
                                             2018 WL 10612686, at *3 (C.D. Cal. Aug. 20, 2018)……………..18, 19
                                 26   Troyk v. Farmers Grp., Inc.,
                                 27          171 Cal.App.4th 1305 (2009)………………………………………5
                                 28   ///
                                                                       vi
                                                             TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 8 of 34 Page ID #:307



                                  1   United Guar. Mortg. Indem. Co. v. Countrywide Fin. Corp.,
                                            660 F. Supp. 2d 1163 (C.D. Cal. 2009)……………………………15
                                  2   Usher v. City of Los Angeles,
                                  3         828 F.2d 556 (9th Cir. 1987)……………………………………….4
                                  4   Ventress v. Japan Airlines,
                                            603 F.3d 676 (9th Cir.2010)………………………………………..16
                                  5
                                      Vess v. Ciba–Geigy Corp. USA,
                                  6         317 F.3d 1097 (9th Cir.2003)………………………………………8
                                  7   Warner v. Tinder Inc.,
                                            105 F. Supp. 3d 1083 (C.D. Cal. 2015)…………………………….25
                                  8
                                      Williams v. Gerber Prod. Co.,
                                  9         552 F.3d 934 (9th Cir. 2008)……………………………………….8, 10
                                 10   Wyeth v. Levine,
                                 11         555 U.S. 555 (2009)………………………………………………..17
                                      Zeiger v. WellPet LLC,
                                 12
                                            304 F. Supp. 3d 837 (N.D. Cal. 2018)……………………………...13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   Codes                                                         Page(s)
                                 15
                                      Cal. Civ. Code § 3343……………………………………………………25
                                 16   28 U.S.C. § 1447(c)………………………………………………………7
                                 17
                                 18   Rules                                                         Page(s)

                                 19   Federal Rules of Civil Procedure 8(a)(2)…………………………………4
                                 20   Federal Rules of Civil Procedure 9(b)….…………………………………4
                                 21   Federal Rules of Civil Procedure 12(b)(1)………………………………..3

                                 22
                                      Other Authority                                               Page(s)
                                 23
                                 24   Safety and Effectiveness of Consumer Antiseptic Rubs; Topical
                                      Antimicrobial Drug Products for Over-the-Counter Human Use,
                                 25
                                      84 FR 14847-01……………………………………………………………18, 19
                                 26   Topical Antimicrobial Drug Products for Over-the-Counter Human Use;
                                 27   Tentative Final Monograph for Health-Care Antiseptic Drug Products,
                                 28   59 FR 31402-01………………………………………………………18, 20, 23, 24
                                                                      vii
                                                             TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 9 of 34 Page ID #:308



                                  1                MEMORANDUM OF POINTS AND AUTHORITIES
                                  2   I.    INTRODUCTION
                                  3         Defendant CVS Health (“CVS”)1 believes that the law allows it to make a
                                  4   patently false statement on the front label of its product, attempt to qualify it on the
                                  5   back label in smaller font, and use this bait-and-switch tactic to sell its hand-
                                  6   sanitizer product to a trusting public during a pandemic. Defendant is wrong.
                                  7   Courts consistently find that plaintiffs alleging false statements in product labeling
                                  8   have stated valid claims. See, e.g., Kwikset Corp. v. Superior Court, 51 Cal.4th
                                  9   310, 120 Cal.Rptr.3d 741, 246 P.3d 877 (2011). Nonetheless, CVS tries to edge its
                                 10   way out of this case in a number of ways, each one utterly fruitless. First, CVS,
                                 11   relying on a line of cases involving only product defects, and not affirmative
                                 12   misstatements, argues that Plaintiff Joseph Mier does not have standing. In fact,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   the Ninth Circuit has held consistently that a plaintiff who alleges that he paid
                                 14   money for that he would not have paid but for a misrepresentation has standing to
                                 15   sue. See, e.g., Mazza v. Am. Honda Motor Co., 666 F.3d 581, 595 (9th Cir. 2012).
                                 16         Second, Defendant argues that Plaintiff has failed to meet Rule 9(b)’s
                                 17   particularity requirement in pleading fraud-based claims. In fact, Plaintiff has
                                 18   alleged “who”—CVS—“what”—printed a misrepresentation on the front label of
                                 19   its hand-sanitizer, namely that it “kills 99.99% of germs” (Complaint, ¶ 2)—
                                 20   “when”—on August 1, 2019, when Plaintiff purchased a bottle of CVS Advanced
                                 21   Formula Hand Sanitizer (id., ¶ 7)—“where”—on the CVS hand sanitizer bottle, sold
                                 22   at CVS stores and elsewhere (id., ¶ 2)—and “how”—CVS printed the misleading
                                 23   statement on its labels in order to induce consumers to purchase its hand sanitizer.
                                 24   (Id., ¶ 5). Plaintiff has also alleged why the statement is deceptive: “The product
                                 25   labels are therefore materially misleading, in that they plainly state, in a manner
                                 26   giving the impression that it has been scientifically proven, that the product kills
                                 27   1
                                        CVS claims that Plaintiff has misnamed it in the Complaint. Upon discovery
                                 28   showing that CVS Pharmacy, Inc., is the proper Defendant, Plaintiff will amend the
                                      Complaint to change the name of Defendant.
                                                                              1
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 10 of 34 Page ID #:309



                                  1   99.99% of germs, when studies show that it does not kill many types of germs.”
                                  2   (Id.) Plaintiff has also linked these numerous studies.
                                  3         The statement is deceptive simply because it is, on its face, false. Brady v.
                                  4   Bayer Corp., 26 Cal. App. 5th 1156, 1167 (2018) (“[T]here is no protection for
                                  5   literal falseness.”). And this is true even if the language on the back of the bottle
                                  6   could be said to “take back” the promise. Id. at 1172 (“You cannot take away in
                                  7   the back fine print what you gave on the front in large conspicuous print.”). But the
                                  8   language on the back of the bottle does not actually take back the promise in any
                                  9   event. It states, “Effective at eliminating 99.99% of many common harmful germs
                                 10   and bacteria in as little as 15 seconds.” (Complaint, ¶ 15). Theoretically a hand-
                                 11   sanitizer could both kill 99.99% of germs and kill a subset of those germs in 15
                                 12   seconds or less. The language on the back of the bottle is not inconsistent with, and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   therefore does not render any less misleading, the promise on the front. Defendant
                                 14   makes other arguments, none of them availing. It has misled consumers and will
                                 15   have to pay the price.
                                 16   II.   PERTINENT FACTS
                                 17         On or about August 1, 2019, Plaintiff purchased a bottle of CVS’s Advanced
                                 18   Formula Hand Sanitizer, an alcohol-based hand-sanitizer, from a CVS store in
                                 19   Santa Ana, CA. (Complaint, ¶ 7). When Plaintiff purchased the hand-sanitizer, the
                                 20   front label of the bottle stated prominently that the product would “kill[] 99.99% of
                                 21   germs.” (Id., ¶ 14). Yet many studies show that alcohol-based hand-sanitizer does
                                 22   not kill many types of germs, such as norovirus, bacterial spores, protozoan cysts,
                                 23   some parasites like Giardia, and the diarrhea-causing bacterium Clostridium
                                 24   difficile. (Id., ¶ 4). Moreover, studies have shown that bacteria are becoming
                                 25   alcohol-resistant. (Id.) According, “kills 99.99% of germs” is a false statement.
                                 26   (Id., ¶ 22). The front label of each bottle of CVS’s hand-sanitizer contains an
                                 27   asterisk which leads to a statement on the back label, in miniscule font. (Id. at ¶
                                 28   15). That statement reads, “Effective at eliminating 99.99% of many common
                                                                            2
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 11 of 34 Page ID #:310



                                  1   harmful germs and bacteria in as little as 15 seconds.” (Id.) This language plainly
                                  2   does not take back the promise on the front label, but merely provides an ancillary
                                  3   promise that the product will kill 99.99% of a subset of germs in a specific time
                                  4   period. (Id.) Regardless, Plaintiff did not read that language on the back label. (Id.)
                                  5   Plaintiff did read the promise on the front label that the product “kills 99.99% of
                                  6   germs” and relied on it in purchasing the hand-sanitizer. (Id., ¶ 23). Plaintiff
                                  7   received a product that did not kill 99.99% of germs. (Id.) Plaintiff did not receive
                                  8   his benefit of the bargain. (Id.)
                                  9   III.   ARGUMENT
                                 10          A.    Legal Standard for 12(b)(1) Motion
                                 11          “While it is true that some Rule 12(b)(1) motions allow the court to look
                                 12   beyond the allegations of the complaint, this is not the proper standard of review
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      for a motion to dismiss for lack of standing.” Maui Vacation Rental Ass'n, Inc. v.
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   Cty. of Maui, No. 07-00495 JMS/KSC, 2007 WL 4440962, at *3 (D. Haw. Dec. 19,
                                 15   2007), aff'd, 303 F. App'x 416 (9th Cir. 2008). “To satisfy Article III standing, a
                                 16   plaintiff must show (1) he has suffered an ‘injury in fact’ that is concrete and
                                 17   particularized and actual or imminent, not conjectural or hypothetical; (2) the injury
                                 18   is fairly traceable to the challenged action of the defendant; and (3) it is likely, as
                                 19   opposed to merely speculative, that the injury will be redressed by a favorable
                                 20   decision.” Braunstein v. Arizona Dep't of Transp., 683 F.3d 1177, 1184 (9th Cir.
                                 21   2012). “The plaintiff bears the burden of establishing these elements.”             Id.
                                 22   “[G]eneral allegations of injury can suffice at the pleading stage. . . .” Id. (citing
                                 23   Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351
                                 24   (1992).
                                 25          B.    Legal Standard for 12(b)(6) Motion
                                 26          Dismissal for failure to state a claim under Rule 12(b)(6) is a ruling on a
                                 27   question of law. Parks School of Business, Inc., v. Symington, 51 F.3d 1480, 1483
                                 28   (9th Cir. 1995). “The issue is not whether the plaintiff ultimately will prevail, but
                                                                              3
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 12 of 34 Page ID #:311



                                  1   whether he is entitled to offer evidence to support his claim.” Usher v. City of Los
                                  2   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). Federal Rule of Civil Procedure 8(a)(2)
                                  3   requires only “a short and plain statement of the claim showing that the pleader is
                                  4   entitled to relief.” “Specific facts are not necessary; the statement need only give
                                  5   the defendant fair notice of what the.... claim is and the grounds upon which it
                                  6   rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations and internal quotations
                                  7   omitted). Although in order to state a claim a complaint “does not need detailed
                                  8   factual allegations, ... a plaintiff’s obligation to provide the ‘grounds of his
                                  9   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
                                 10   recitation of the elements of a cause of action will not do.... Factual allegations must
                                 11   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp.
                                 12   v. Twombly, 550 U.S. 544, 553-56 (2007) (citations omitted). A motion to dismiss
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      should be granted if the complaint does not proffer “enough facts to state a claim
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   for relief that is plausible on its face.” Id. at 570. Review is limited to the contents
                                 15   of the complaint, Clegg v. Cult Awareness Network, 18 F.3d 752, 754-55 (9th Cir.
                                 16   1994), including documents physically attached to the complaint or documents the
                                 17   complaint necessarily relies on and whose authenticity is not contested. Lee v. City
                                 18   of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Allegations of fact in the
                                 19   complaint must be taken as true and construed in the light most favorable to the
                                 20   non-moving party. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
                                 21   2001). The court need not, however, “accept as true allegations that are merely
                                 22   conclusory, unwarranted deductions of fact, or unreasonable inferences.” Id.
                                 23         C.     Plaintiff Has Article III Standing Because He Surrendered More
                                 24                in a Transaction than He Would Have.
                                 25         Defendant argues that Plaintiff, who alleges that he purchased the product in
                                 26   reliance on a false representation on its front label, and that he would not have paid
                                 27   the price he paid for it if he had not believed the false representation to be true,
                                 28   cannot state an injury in fact. This contention is belied by controlling Ninth Circuit
                                                                                4
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 13 of 34 Page ID #:312



                                  1   precedent. In Mazza, 666 F.3d at 595, the Ninth Circuit rejected the defendant’s
                                  2   argument that class members could potentially lack standing where the plaintiffs
                                  3   contended that each of them had “paid more for the [product] than they otherwise
                                  4   would have paid, or bought it when they otherwise would not have done so, because
                                  5   [the defendant] made deceptive claims and failed to disclose the system’s
                                  6   limitations.” The basis of the injury in fact was not any injury caused by the
                                  7   defective product, but by the act of paying money that the class members would not
                                  8   have paid had they not been deceived. Id. (“To the extent that class members were
                                  9   relieved of their money by Honda's deceptive conduct—as Plaintiffs allege—they
                                 10   have suffered an ‘injury in fact.’”).2
                                 11         Kwikset was a California Supreme Court case dealing with standing under
                                 12   the Unfair Competition Law, which is a more strenuous standard than Article III
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   standing.3 The court in Kwikset held unequivocally that a plaintiff, such as ours,
                                 14   who paid more for a product in reliance on false advertising than he or she otherwise
                                 15   would have, had standing to sue under the UCL. Kwikset, 51 Cal.4th at 329. The
                                 16   Ninth Circuit has applied the holding in Kwikset to Article III standing. See
                                 17   Degelmann, 659 F.3d at 839–40 (“Had the product been labeled accurately, they
                                 18
                                      2
                                 19     See also Degelmann v. Advanced Med. Optics, Inc., 659 F.3d 835, 839–40 (9th
                                      Cir. 2011), vacated, 699 F.3d 1103 (9th Cir. 2012)2 (adopting the California
                                 20   Supreme Court’s reasoning in Kwikset, 51 Cal.4th 310, 120 Cal.Rptr.3d 741, 246
                                      P.3d 877, to Article III standing in holding that plaintiffs who “paid more for a
                                 21   product due to reliance on false advertising” had stated an injury in fact, despite
                                      that they would have “bought other contact lens solution had they not purchased
                                 22   MoisturePlus”); Stearns v. Ticketmaster Corp., 655 F.3d 1013, 1021 (9th Cir.
                                      2011) (injury was concrete and particularized where “each alleged class member
                                 23   was  relieved of money in the transactions”).
                                      3
                                        “California courts have distinguished the UCL standing requirement as more
                                 24   stringent than the federal Article III standing requirement, noting that ‘[w]hereas a
                                      federal plaintiff's ‘injury in fact’ may be intangible and need not involve lost money
                                 25   or property, Proposition 64, in effect, added a requirement that a UCL plaintiff's
                                      ‘injury in fact’ specifically involves ‘lost money or property.’” Pirozzi v. Apple,
                                 26   Inc., 966 F. Supp. 2d 909, 919 (N.D. Cal. 2013) (quoting Troyk v. Farmers Grp.,
                                      Inc., 171 Cal.App.4th 1305, 1348, n. 31, 90 Cal.Rptr.3d 589 (2009)). “Conversely,
                                 27   ‘[i]f a party has alleged or proven a personal, individualized loss of money or
                                      property in any nontrivial amount, he or she has also alleged or proven injury in
                                 28   fact.’” Id. (quoting Kwikset Corp. v. Super. Ct., 51 Cal.4th 310, 325, 120
                                      Cal.Rptr.3d 741, 246 P.3d 877 (2011)).
                                                                                   5
                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 14 of 34 Page ID #:313



                                  1   would not have been willing to pay as much for it as they did, or would have refused
                                  2   to purchase the product altogether. The district court's reasoning—that class
                                  3   members would have bought other contact lens solution, and therefore suffered no
                                  4   economic harm—conceived of injury in fact too narrowly.”); Mazza, 666 F.3d at
                                  5   595; Stearns, 655 F.3d at 1021; see also In re LinkedIn User Privacy Litig., No.
                                  6   5:12-CV-03088-EJD, 2014 WL 1323713, at *4 (N.D. Cal. Mar. 28, 2014) (“The
                                  7   Article III standing cases in the Ninth Circuit agree that plaintiffs who make
                                  8   allegations similar to those made in Kwikset . . . would also satisfy Article III's
                                  9   standing requirements.”). Under this line of authority, Defendant cannot plausibly
                                 10   argue that Plaintiff lacks Article III standing. 4
                                 11                 1.     The Injury in Fact is Concrete and Particularized.
                                 12          The Supreme Court has stated that an injury-in-fact must be both “concrete
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      and particularized.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548 (2016). An injury
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   is “particularized” if the effects of the alleged wrongdoing actually “affect the
                                 15   plaintiff in a personal and individual way.” Id. To be “concrete” the injury must be
                                 16   “de facto; that is, it must actually exist.” Id. Here, the injury is both concrete and
                                 17   particularized. Plaintiff alleges that he paid for hand-sanitizer that he would not
                                 18   have purchased had he known that the misrepresentation on the front label of the
                                 19   product were in fact misrepresentations. This injury affects Plaintiff in a personal
                                 20   and individual way. It is literally money out of his own pocket. The injury is also
                                 21   de facto: it exists. Plaintiff paid money for the product. This requirement is
                                 22
                                 23
                                      4
                                        Defendant’s cases do not hold otherwise. While there is a line of cases holding
                                      that where the plaintiff merely alleges that the product is unsafe, its purchase may
                                 24   not constitute an economic injury, see e.g., Birdsong v. Apple, Inc., 590 F.3d 955
                                      (9th Cir. 2009), “courts in this Circuit have distinguished these cases from those
                                 25   where the allegations at issue rely on false or misleading advertising.” Berke., 2020
                                      WL 5802370, at *7; see also Dana v. Hershey Co., 180 F. Supp. 3d 652, 662 (N.D.
                                 26   Cal. 2016), aff'd, 730 F. App'x 460 (9th Cir. 2018) (distinguishing Birdsong, 590
                                      F.3d at 957 62); Samet v. Procter & Gamble Co., No. 5:12-CV-01891 PSG, 2013
                                 27   WL 3124647, at *3 (N.D. Cal. June 18, 2013) (distinguishing Boysen on the ground
                                      that the Boysen court based its “decision on the fact that the plaintiff did ‘not allege
                                 28   that had defendant's juice been differently labeled, he would have purchased an
                                      alternative juice.’”)
                                                                                 6
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 15 of 34 Page ID #:314



                                  1   therefore easily met.
                                  2                2.       The Injury is Actual and Imminent.
                                  3         Plaintiff’s injury is actual and imminent because Plaintiff has in fact
                                  4   purchased the product. Any additional injury which could occur from the product
                                  5   not working as advertised is secondary to this primary act of purchase. Plaintiff has
                                  6   not, and need not, alleged that the product caused him to be sick. The product did
                                  7   not have the attributes that Defendant said it had, and Plaintiff bought it in reliance
                                  8   on those representations. That money lost is an actual and imminent injury.
                                  9                3.       The Injury is Fairly Traceable to Defendant’s Conduct.
                                 10         Defendant cannot reasonably dispute that the injury in fact is fairly traceable
                                 11   to Defendant’s conduct. Plaintiff purchased the hand-sanitizer in reliance on
                                 12   Defendant’s representations made on the front product label.           Therefore, this
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   requirement is met. See In re iPhone Application Litig., 844 F. Supp. 2d 1040,
                                 14   1055–56 (N.D. Cal. 2012) (injury is fairly traceable to defendants' conduct when
                                 15   the complaint “assert[s] conduct by Defendants which directly or indirectly led to
                                 16   the alleged harm”).
                                 17                4.       It Is Likely, as Opposed to Merely Speculative, that the
                                 18                         Injury Will Be Redressed by a Favorable Decision.
                                 19         Plaintiff seeks monetary damages, including restitution for the money he paid
                                 20   for the hand-sanitizer, as well as an injunction barring Defendant from making the
                                 21   misrepresentation at issue on its product labeling. It is likely, and not merely
                                 22   speculative, that this relief will compensate Plaintiff for his injury, as it will repay
                                 23   Plaintiff the money he spent for the product, which is the basis for his injury.5
                                 24   5
                                        Further, since this case was removed from state court, even if the Court were to
                                 25   find that Plaintiff lacked standing, the proper recourse would be remand to
                                      California Superior Court, and not dismissal. “In an ordinary removal case, ‘[i]f
                                 26   at any time before final judgment it appears that the district court lacks subject
                                      matter jurisdiction, the case shall be remanded.’” Polo v. Innoventions Int'l, LLC,
                                 27   833 F.3d 1193, 1196 (9th Cir. 2016) (emphasis in original) (quoting 28 U.S.C. §
                                      1447(c)). “The rule that a removed case in which the plaintiff lacks Article III
                                 28   standing must be remanded to state court under § 1447(c) applies as well to a case
                                      removed pursuant to CAFA as to any other type of removed case.” Id.
                                                                                 7
                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 16 of 34 Page ID #:315



                                  1         D.     Plaintiff Meets Rule 9(b)’s Heightened Pleading Standard.
                                  2         “‘[I]n alleging fraud or mistake,’ Rule 9(b) requires a party to ‘state with
                                  3   particularity the circumstances constituting fraud or mistake,’ including ‘the who,
                                  4   what, when, where, and how of the misconduct charged.’” Ebeid ex rel. U.S. v.
                                  5   Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010) (quoting Vess v. Ciba–Geigy Corp.
                                  6   USA, 317 F.3d 1097, 1106 (9th Cir.2003)). “In addition, ‘[t]he plaintiff must set
                                  7   forth what is false or misleading about a statement, and why it is false.’” Id. (quoting
                                  8   Vess, 317 F.3d at 1106); see also Decker v. GlenFed, Inc. (In re GlenFed, Inc. Sec.
                                  9   Litig.), 42 F.3d 1541, 1548 (9th Cir.1994) (en banc)).
                                 10         Plaintiff has done precisely this. He has alleged “who”—CVS—“what”—
                                 11   printed a misrepresentation on the front label of its hand-sanitizer, namely that it
                                 12   “kills 99.99% of germs” (Complaint, ¶ 2)—“when”—on August 1, 2019, when
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Plaintiff purchased a bottle of CVS Advanced Formula Hand Sanitizer (id., ¶ 7)—
                                 14   “where”—on the CVS hand sanitizer bottle, sold at CVS stores and elsewhere (id.,
                                 15   ¶ 2)—and “how”—CVS printed the misleading statement on its labels in order to
                                 16   induce consumers to purchase its hand sanitizer. (Id., ¶ 5). Plaintiff has also alleged
                                 17   why the statement is deceptive: “The product labels are therefore materially
                                 18   misleading, in that they plainly state, in a manner giving the impression that it has
                                 19   been scientifically proven, that the product kills 99.99% of germs, when studies
                                 20   show that it does not kill many types of germs.” (Id.) Plainly, the label states that
                                 21   the product kills 99.99% of germs while studies show that it does not kill many
                                 22   types of harmful germs. The statement on the label would lead one to believe that
                                 23   the product kills 99.99% of germs because that is what it precisely says. And yet it
                                 24   is not so. That is a false statement. Accordingly, Plaintiff was misled. And, in fact,
                                 25   under California law, a disclaimer on the back label cannot render a misstatement
                                 26   on the front label anything less than misleading. See Williams v. Gerber Prod. Co.,
                                 27   552 F.3d 934, 939 (9th Cir. 2008); Brady v. Bayer Corp., 26 Cal. App. 5th 1156,
                                 28   1172 (2018) (“You cannot take away in the back fine print what you gave on the
                                                                           8
                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 17 of 34 Page ID #:316



                                  1   front in large conspicuous print.”). Further, the Complaint alleges that the back
                                  2   label does not even take back the promise on the front label, but merely provides an
                                  3   ancillary statement which is consistent with, and does not reduce the magnitude of,
                                  4   the promise on the front. (Complaint, ¶ 15). And that is, in fact, the case. The
                                  5   statement on the back label is, “[e]ffective at eliminating 99.99% of many common
                                  6   harmful germs and bacteria in as little as 15 seconds.” (Id.) A hand sanitizer might,
                                  7   theoretically, be both effective at eliminating 99.99% of many common harmful
                                  8   germs and bacteria in as little as 15 seconds, and capable of killing 99.99% of all
                                  9   germs. The statement on the back doesn’t state that the hand-sanitizer doesn’t kill
                                 10   99.99% of all germs. It would seem to be an extra promise, and not anything which
                                 11   takes away the promise on the front label.
                                 12         Defendant’s assertion that the Complaint does not describe how the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      misleading statement—“kills 99.99% of germs”—misled him into purchasing the
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   product is simply a fairy tale. The Complaint states that “Plaintiff read these
                                 15   statements on the product labels and relied on them when purchasing the products,”
                                 16   and further that, “Plaintiff believed that this statement meant that a scientific study
                                 17   proved that the product would kill 99.99% of all germs.” (Id., ¶ 16). Plaintiff was
                                 18   not required to delve further into his mental processes when purchasing the product
                                 19   than this. Once again ignoring the fact that Plaintiff’s injury is the money he paid
                                 20   for the product, Defendant disingenuously asks which specific germ he believed
                                 21   himself protected from. Plaintiff believed that he was protected from 99.99% of all
                                 22   germs, and yet he was not. That is the basis for the fraud-based claims.
                                 23         E.     A Reasonable Consumer Would, Reading the False Statement on
                                 24                the Front Product Label, Be Misled.
                                 25         Apparently conceding that the front label, alone, is misleading, Defendant
                                 26   argues that the entire label, taken as a whole, would not deceive a reasonable
                                 27   consumer. Yet it is firmly established that, under California law, a rear label cannot
                                 28   take back, especially in miniscule font, a promise made on a front label. In Brady
                                                                                9
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 18 of 34 Page ID #:317



                                  1   v. Bayer Corp., 26 Cal. App. 5th 1156, 1172, 237 Cal. Rptr. 3d 683, 696 (2018), the
                                  2   court found that a false advertising case could proceed past the pleading stage where
                                  3   the plaintiff alleged that the claim “one a day” on the front of a package for vitamin
                                  4   gummies was misleading in light of the fact that two gummies per day was the
                                  5   recommended dosage, per language on the back of the bottle. The court found that
                                  6   fact issues existed as to whether a consumer would even look on the back of the
                                  7   bottle, holding that “[y]ou cannot take away in the back fine print what you gave
                                  8   on the front in large conspicuous print. The ingredient list must confirm the
                                  9   expectations raised on the front, not contradict them.” Id.6 At the very least, “the
                                 10   extent to which” an asterisk and “additional language clarifies the ambiguity of the
                                 11   representation is a fact question not suitable for resolution” on a motion to dismiss.
                                 12   Madenlian v. Flax USA Inc., 2014 WL 7723578, at *3 n.3 (C.D. Cal. Mar. 31,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   2014).
                                 14         Defendant cites cases where promissory language on the front of a product
                                 15   was qualified by prominent language which was also on the front of the product.
                                 16   Indeed, California courts have held that language on the front of the product
                                 17   packaging or labeling can qualify other promissory language also on the front of
                                 18   the product. See Simpson v. The Kroger Corp., 219 Cal. App. 4th 1352, 1362-64,
                                 19   1373-77 (2013). But California courts have drawn the line against qualifying
                                 20   language contained on the back of the product or product packaging, especially
                                 21   where it is in a smaller font than the language on the front. See Brady, 26 Cal. App.
                                 22
                                 23
                                      6
                                        See also Williams v. Gerber Prod. Co., 552 F.3d 934, 938–39 (9th Cir. 2008) (“We
                                      disagree with the district court that reasonable consumers should be expected to
                                 24   look beyond misleading representations on the front of the box to discover the truth
                                      from the ingredient list in small print on the side of the box.”); Prata v. Superior
                                 25   Court, 91 Cal.App.4th 1128, 1145, 111 Cal.Rptr.2d 296, 309 (2001) (“The fact that
                                      disclosures and the credit agreement issued by Bank One stating the ‘details’ of the
                                 26   program may have explained that the program was, in fact, not as advertised, does
                                      not ameliorate the deceptive nature of this advertising.”); Sperling v. Stein Mart,
                                 27   Inc., No. CV1501411BROKKX, 2016 WL 11265686, at *5 (C.D. Cal. Mar. 15,
                                      2016) (holding that defendant’s asterisk leading to qualifying language was not “so
                                 28   unambiguous and express such that a reasonable consumer is unlikely to be
                                      deceived as a matter of law.”).
                                                                               10
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 19 of 34 Page ID #:318



                                  1   5th at 1169–70 (explaining this difference as the “front-back dichotomy”);
                                  2   Chapman v. Skype, 220 Cal.App.4th 217, 223 (2013). The language on the back
                                  3   cannot take back the promise on the front. And the promise on the front, as shown,
                                  4   is literally false. Accordingly, it is per se misleading. “[T]here is no protection for
                                  5   literal falseness.” Brady, 26 Cal. App. 5th at 1167.7
                                  6         Further, as noted above, the language on the rear label of the bottle does not
                                  7   actually take back the promise on the front of the bottle, but merely provides a
                                  8   second promise—“[e]ffective at eliminating 99.99% of many common harmful
                                  9   germs and bacteria in as little as 15 seconds”—which does not even imply that the
                                 10   product does not kill 99.99% of germs. Instead, the language on the back label puts
                                 11   forward a new claim as to the amount of time it takes the hand-sanitizer to kill an
                                 12   amorphous subset of germs. The most reasonable interpretation of both promises
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   is that the hand-sanitizer kills 99.99% of all germs, and that it also kills 99.99% of
                                 14   an undefined subset of germs in as little as 15 seconds. Accordingly, even if all of
                                 15   the labeling were to be analyzed together, as Defendant suggests, that labeling
                                 16   would still contain a false promise.
                                 17         F.      Plaintiff States a Valid False Advertising Law Claim.
                                 18         Defendant argues that Plaintiff “fails to allege facts, rather than self-serving
                                 19   conclusory statements, supporting his claim that the products were advertised as
                                 20   effective at eliminating 99.99% of all disease-causing microorganisms.” Plaintiff
                                 21   has alleged the plain statement of the front label of the product, which states that
                                 22   the product “kills 99.99% of germs.” The label’s plain language is a fact. Since
                                 23   the product plainly states that it kills 99.99% of germs, Plaintiff need only allege
                                 24   the label itself in order to allege that Defendant did in fact advertise its products as
                                 25   effective at eliminating 99.99% of all disease-causing microorganisms.8
                                 26   7
                                        Clorox Co. Puerto Rico v. Proctor & Gamble Commercial Co., 228 F.3d 24, 36
                                 27   (1st Cir. 2000) (plaintiff stated a claim under the Lanham Act based on literal
                                      falsity of product name); Clorox Co. v. Reckitt Benckiser Grp. PLC, 398 F. Supp.
                                 28   3d  623, 638 (N.D. Cal. 2019) (literal falsity as basis for false advertising claims).
                                      8
                                        It is important to note that, under the False Advertising Law, Plaintiff need not
                                                                                 11
                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 20 of 34 Page ID #:319



                                  1         G.     Plaintiff States a Valid UCL Claim Under All Three Prongs.
                                  2         Plaintiff states a valid UCL claim under the fraudulent prong by stating a
                                  3   claim under the False Advertising Act; as shown, he has done so. McMahon v.
                                  4   Take-Two Interactive Software, Inc., 640 F. App'x 669, 671 (9th Cir. 2016).
                                  5   Plaintiff also states a valid claim under the “unfair” and “unlawful” prongs.
                                  6   “‘Unfairness’ is statutorily undefined; as such, courts apply three tests under the
                                  7   UCL's unfair prong when evaluating a defendant's practices.” Soo v. Lorex Corp.,
                                  8   No. 20-CV-01437-JSC, 2020 WL 5408117, at *6 (N.D. Cal. Sept. 9, 2020) (citing
                                  9   In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1115 (N.D. Cal. 2015)). “The first, the
                                 10   ‘tethering test,’ requires ‘that the public policy which is a predicate to a consumer
                                 11   unfair competition action under the ‘unfair’ prong of the UCL [ ] be tethered to
                                 12   specific constitutional, statutory, or regulatory provisions.’” Id. (quoting Drum v.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      San Fernando Valley Bar Ass'n, 182 Cal. App. 4th 247, 257 (2010). “The second
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   ‘balancing test’ asks whether the alleged business practice ‘is immoral, unethical,
                                 15   oppressive, unscrupulous or substantially injurious to consumers and requires the
                                 16   court to weigh the utility of the defendant's conduct against the gravity of the harm
                                 17   to the alleged victim.’” Id. (quoting Drum, 182 Cal. App. 4th at 257). “The third
                                 18   test ‘requires: (1) that the consumer injury be substantial; (2) that the injury not be
                                 19   outweighed by any countervailing benefits to consumers or competition; and (3) the
                                 20   injury is one that consumers could not have reasonably avoided.’” Id. (quoting
                                 21   Drum, 182 Cal. App. 4th at 257).
                                 22         Plaintiff has satisfied all three tests. As to the first, the “tethering test,” the
                                 23   Complaint alleges that “Defendant’s false advertisement is violative of public
                                 24
                                 25   allege that CVS knew or had reason to know that the false statements were false.
                                      Instead, “[t]o state a claim under either the UCL or the false advertising law, based
                                 26   on false advertising or promotional practices, it is necessary only to show that
                                      members of the public are likely to be deceived.” Stearns v. Ticketmaster Corp.,
                                 27   655 F.3d 1013, 1020 (9th Cir. 2011), abrogated on other grounds by Comcast Corp.
                                      v. Behrend, 569 U.S. 27, 133 S.Ct. 1426, 185 L.Ed.2d 515 (2013) (quoting In re
                                 28   Tobacco II Cases, 46 Cal. 4th 298, 312, 207 P.3d 20, 29 (2009)).
                                                                     12
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 21 of 34 Page ID #:320



                                  1   policy as expressed in the False Advertising Law.” (Complaint, ¶ 62). The False
                                  2   Advertising Law is a specific statutory provision to which the claim is tethered.
                                  3         As to the second, the “balancing test,” the Complaint alleges that
                                  4   “Defendants have acted in a manner that is immoral, unethical, oppressive,
                                  5   unscrupulous and/or substantially injurious to Plaintiff and the Class Members . . .
                                  6   because they induce consumers to make purchases that they would not otherwise
                                  7   make, in expectation of receiving benefits that they do not receive.” (Id., ¶ 61).
                                  8   Weighing the utility of defendant’s conduct against the gravity of the harm, the
                                  9   Complaint alleges that “the impact of the practice against Plaintiff and the Class
                                 10   Members far outweighs an possible justification or motive on the part of
                                 11   Defendant,” that impact being the loss of money paid directly to Defendant based
                                 12   on a false promise, and that “Defendants can have no possible justification for
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      including a false inducement to purchase its product.” (Id.)
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14         As to the third test, the Complaint defines a substantial consumer injury in
                                 15   the form of lost money paid for hand-sanitizer that did not live up to the promises
                                 16   on its label (id., ¶ 39), and alleges that it is not outweighed by countervailing
                                 17   benefits, (id., ¶ 61), and that “Plaintiff and the Class Members could not reasonably
                                 18   have avoided this injury because they relied on Defendants’ advertisement as to the
                                 19   quality and characteristics of the products being sold, as all consumers who rely on
                                 20   the verity of product advertising must do.” (Id.) Plainly, each test was met.
                                 21         Plaintiff also states a claim under the “unlawful” prong because the practices
                                 22   violate the False Advertising Law. See Zeiger v. WellPet LLC, 304 F. Supp. 3d 837,
                                 23   852 (N.D. Cal. 2018) (FAL claim “may serve as predicate violation[] for a claim
                                 24   under the UCL's ‘unlawful’ prong.”). As shown, the False Advertising Law claim
                                 25   is well-pled; accordingly, the “unlawful” prong is also satisfied.
                                 26         H.     Plaintiff States a Valid Intentional Misrepresentation Claim.
                                 27         Defendant alleges that the statement, “kills 99.99% of germs,” is not
                                 28   misleading because it doesn’t indicate that the product kills, in fact, 99.99% of
                                                                             13
                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 22 of 34 Page ID #:321



                                  1   germs. As shown, Defendant is wrong. Brady, 26 Cal. App. 5th at 1167 (“[T]here
                                  2   is no protection for literal falseness.”). Defendant’s only other objection to this
                                  3   claim is that “Plaintiff has not, and cannot, allege that CVS acted with the requisite
                                  4   fraudulent intent to deceive.” But Plaintiff has alleged that Defendant was aware,
                                  5   or should have been aware, of studies showing that its product does not kill many
                                  6   types of germs. This is sufficient to plead fraudulent intent. See In re Pfizer Inc.
                                  7   Sec. Litig., 584 F. Supp. 2d 621, 639 (S.D.N.Y. 2008), abrogated on other grounds
                                  8   by Dekalb Cty. Pension Fund v. Transocean Ltd., 817 F.3d 393 (2d Cir. 2016).
                                  9   Further, Plaintiff has alleged that Defendant specifically placed the statement on its
                                 10   label in order to induce consumers to buy its product.            (Complaint, ¶ 37).
                                 11   Nonetheless, Defendant argues that its inclusion of the language, “[e]ffective at
                                 12   eliminating 99.99% of many common harmful germs and bacteria in as little as 15
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      seconds,” on the back label was inconsistent with any intent to deceive. On the
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   contrary, the inclusion of a disclaimer in small lettering on the back of the bottle,
                                 15   indicates two motivations: to deceive, and to get away with it.
                                 16         I.     Plaintiff’s Intentional and Negligent Misrepresentation Claims
                                 17                Are Not Barred by the Economic Loss Rule.
                                 18         The economic loss rule does not apply, under California law, where an
                                 19   independent duty was breached. Robinson Helicopter Co. v. Dana Corp., 34 Cal.
                                 20   4th 979, 989, 102 P.3d 268, 273 (2004) (“a party's contractual obligation may create
                                 21   a legal duty and that a breach of that duty may support a tort action.”). One example
                                 22   of a breach of an independent duty arises in actions for fraud, such as has been
                                 23   alleged here. Id. at 990; see also Las Palmas Assocs. v. Las Palmas Ctr. Assocs.,
                                 24   235 Cal. App. 3d 1220, 1230, 1 Cal. Rptr. 2d 301, 305 (1991); Erlich v. Menezes,
                                 25   21 Cal. 4th 543, 552, 981 P.2d 978, 983 (1999).9
                                 26   9
                                        Jacobs v. Sustainability Partners LLC, No. 20-CV-01981-PJH, 2020 WL
                                 27   5593200, at *15 (N.D. Cal. Sept. 18, 2020) (promissory fraud claim for fraudulent
                                      inducement sufficient to trigger exception to economic loss rule); R Power Biofuels,
                                 28   LLC v. Chemex LLC, No. 16-CV-00716-LHK, 2017 WL 1164296, at *5 (N.D. Cal.
                                      Mar. 29, 2017) (“[F]raudulent inducement is a well-recognized exception to the
                                                                               14
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 23 of 34 Page ID #:322



                                  1         The negligent misrepresentation claim is also not barred because it too
                                  2   involves the breach of an independent duty. Robinson Helicopter, 34 Cal. 4th at
                                  3   991 (tort damages available where the “tortious conduct was separate from the
                                  4   breach itself”). As expressed in the False Advertising Law, companies who place
                                  5   products on the shelves are under a duty to consumers to truthfully advertise those
                                  6   products on the product labeling, and elsewhere. Defendant breached that duty
                                  7   independently of any contract when it included a false statement on the product
                                  8   packaging. While the purchase is required to show damages, the breach of the duty
                                  9   took place as soon as Defendant placed its product, with the false statement on its
                                 10   label, on the shelves.
                                 11         The economic loss rule is inapplicable for an additional reason as well: under
                                 12   J'Aire Corp. v. Gregory, 24 Cal. 3d 799, 804, 598 P.2d 60, 63 (1979), a special
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      relationship exists between Plaintiff and Defendant. The “special relationship”
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   exception does not, despite its name, depend on an ongoing business or fiduciary
                                 15   relationship between the parties. Id. The factors courts must consider are as
                                 16   follows:
                                 17         (1) the extent to which the transaction was intended to affect the
                                 18         plaintiff, (2) the foreseeability of harm to the plaintiff, (3) the degree
                                 19         of certainty that the plaintiff suffered injury, (4) the closeness of the
                                 20         connection between the defendant's conduct and the injury suffered,
                                 21         (5) the moral blame attached to the defendant's conduct and (6) the
                                 22
                                 23   economic loss rule.”) (quoting Lee v. Fed. St. L.A., 2016 WL 2354835, at *9 (C.D.
                                      Cal. May 3, 2016)); United Guar. Mortg. Indem. Co. v. Countrywide Fin. Corp.,
                                 24   660 F. Supp. 2d 1163, 1188 (C.D. Cal. 2009) (“[I]t has long been the rule that where
                                      a contract is secured by fraudulent representations, the injured party may elect to
                                 25   affirm the contract and sue for fraud.”) (quoting Lazar v. Superior Court, 12 Cal.
                                      4th 631, 645, 909 P.2d 981, 990 (1996)); Joli Grace, LLC v. Country Visions, Inc.,
                                 26   No. 2:16-1138 WBS EFB, 2016 WL 6996643, at *9 (E.D. Cal. Nov. 30, 2016) (“the
                                      economic loss rule does not bar a properly pled fraudulent inducement claim”); J2
                                 27   Cloud Servs., Inc. v. Fax87, No. 13-05353 DDP (AJWX), 2016 WL 6833904, at *4
                                      (C.D. Cal. Nov. 18, 2016) (“economic loss rule cannot preclude Plaintiffs'
                                 28   promissory fraud claim at this stage of the litigation”).
                                                                     15
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 24 of 34 Page ID #:323



                                  1         policy of preventing future harm.
                                  2   Id. at 804. “All six factors must be considered by the court and the presence or
                                  3   absence of one factor is not decisive.” In re Sony Gaming Networks & Customer
                                  4   Data Sec. Breach Litig., 996 F. Supp. 2d at 968 (citing Kalitta Air, LLC v. Cent.
                                  5   Tex. Airborne Sys., Inc., 315 F. App'x 603, 605-06 (9th Cir. 2008)).
                                  6         Each factor weighs in favor of tort liability. First, as the consumer, Plaintiff
                                  7   was the target of the transaction, and it was intended to affect him to a high degree,
                                  8   which is demonstrated by companies such as CVS’s marketing budgets. Second,
                                  9   the foreseeability of harm to Plaintiff was high. CVS knew, or had strong reason to
                                 10   know, that its product did not kill 99.99% of all germs and also knew or had reason
                                 11   to know that its label advertisement would induce persons like Plaintiff to purchase
                                 12   the hand-sanitizer. Once purchased, there was reason to believe that persons like
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Plaintiff would not be receiving the product they intended to purchase, because its
                                 14   label contained a false promise. Third, it is certain that Plaintiff suffered injury.
                                 15   Plaintiff paid money for a product that was not as advertised. As shown above, that
                                 16   is a de facto injury under California and Ninth Circuit law. Fourth, defendant’s
                                 17   conduct was very closely connected to the injury suffered. Plaintiff purchased the
                                 18   product in reliance on the label’s claim. Were it not for that claim, he would not
                                 19   have purchased it. Fifth, Defendant’s conduct is morally blameworthy. It is
                                 20   immoral to promise on the front label of a product that the product has attributes
                                 21   that it does not have. Doing so creates an opportunity to enrich oneself at the
                                 22   expense of the public. And sixth, it is sound public policy to disincentivize behavior
                                 23   such as Defendant’s by holding companies who lie to the public liable.
                                 24         J.     Under Controlling Supreme Court Precedent, Plaintiff’s Claims
                                 25                Are Not Expressly Preempted by the FDCA.
                                 26         “Our preemption analysis is . . . guided by the presumption that ‘because the
                                 27   States are independent sovereigns in our federal system, . . . Congress does not
                                 28   cavalierly preempt state-law causes of action.’” Ventress v. Japan Airlines, 603
                                                                             16
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 25 of 34 Page ID #:324



                                  1   F.3d 676, 682 (9th Cir.2010) (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485,
                                  2   116 S.Ct. 2240, 135 L.Ed.2d 700 (1996)). The FDCA does not have an express
                                  3   preemption provision applicable to hand-sanitizer. Wyeth v. Levine, 555 U.S. 555,
                                  4   574, 129 S. Ct. 1187, 1200, 173 L. Ed. 2d 51 (2009) (“If Congress thought state-
                                  5   law suits posed an obstacle to its objectives, it surely would have enacted an express
                                  6   pre-emption provision at some point during the FDCA's 70–year history.”).10
                                  7   Defendant has put forward no statutory language exempting state law claims for
                                  8   hand-sanitizer. That the FDCA does not create a private right of action itself does
                                  9   not entail that it preempts other private rights of action. Accordingly, express
                                 10   preemption simply does not exist here.
                                 11         K.     Neither Field Preemption Nor Conflict Preemption Apply.
                                 12         Ninth Circuit precedent as well as district court cases in the Ninth Circuit are
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   inconsistent with a finding that Congress intended to occupy the entire field of food
                                 14   and drug regulation in passing the FDCA. See Astiana v. Hain Celestial Grp., Inc.,
                                 15   783 F.3d 753, 757 (9th Cir. 2015) (“[T]he FDCA does not preempt state laws that
                                 16   allow consumers to sue cosmetics manufacturers that label or package their
                                 17   products in violation of federal standards.”)11
                                 18   10
                                         Riegel v. Medtronic, Inc., 552 U.S. 312, 327, 128 S. Ct. 999, 1009, 169 L. Ed.
                                 19   2d 892 (2008) (“Congress could have applied the pre-emption clause to the entire
                                      FDCA. It did not do so, but instead wrote a pre-emption clause that applies only to
                                 20   medical devices.”). “Its silence on the issue, coupled with its certain awareness of
                                      the prevalence of state tort litigation, is powerful evidence that Congress did not
                                 21   intend FDA oversight to be the exclusive means of ensuring drug safety and
                                      effectiveness.” Wyeth, 555 U.S. at 574. “As Justice O'Connor explained in her
                                 22   opinion for a unanimous Court: ‘The case for federal pre-emption is particularly
                                      weak where Congress has indicated its awareness of the operation of state law in a
                                 23   field of federal interest, and has nonetheless decided to stand by both concepts and
                                      to tolerate whatever tension there [is] between them.’” Id. (quoting Bonito Boats,
                                 24   Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141, 166–167, 109 S.Ct. 971, 103
                                      L.Ed.2d   118 (1989)).
                                      11
                                 25      See also Sciortino v. Pepsico, Inc., 108 F. Supp. 3d 780, 797 (N.D. Cal. 2015)
                                      (FDCA does not occupy entire field with regard to food regulation); In Re: Juul
                                 26   Labs, Inc., Mktg., Sales Practices, & Prod. Liab. Litig., No. 19-MD-02913-WHO,
                                      2020 WL 6271173, at *13 (N.D. Cal. Oct. 23, 2020) (field preemption “not
                                 27   contemplated by the text, history, and precedent under and in light of the
                                      Congressional amendments to and extension of the Federal Food Drug, and
                                 28   Cosmetic Act (FDCA)”); Berke v. Whole Foods Mkt., Inc., No. CV 19-7471 PSG
                                      (KSX), 2020 WL 5802370, at *8–10 (C.D. Cal. Sept. 18, 2020) (“false advertising
                                                                                  17
                                          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 26 of 34 Page ID #:325



                                  1         Against this authority, Defendant puts forward no statutory provision that
                                  2   would indicate that Congress intended to occupy the entire field of hand-sanitizer
                                  3   regulation. Defendant puts forward a proposed rule which includes proposed
                                  4   regulations for topical antimicrobial drug products. Topical Antimicrobial Drug
                                  5   Products for Over-the-Counter Human Use; Tentative Final Monograph for Health-
                                  6   Care Antiseptic Drug Products, 59 FR 31402-01. But there is nothing in this
                                  7   proposed rule that indicates that federal rulemaking occupies the entire field, or that
                                  8   state law causes of action are prohibited. Further, this proposed rule has been
                                  9   superseded by the 2019 Rule, Safety and Effectiveness of Consumer Antiseptic
                                 10   Rubs; Topical Antimicrobial Drug Products for Over-the-Counter Human Use, 84
                                 11   FR 14847-01. In that Rule, the FDA expressly left open whether alcohol-based
                                 12   antiseptic rubs were safe for use. 84 FR 14847-01, 14848 (“FDA does not make a
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   generally recognized as safe and effective (GRAS/GRAE) determination in this
                                 14   document for these three active ingredients for use in OTC consumer antiseptic
                                 15   rubs.”). This hardly indicates an intent to occupy the field.
                                 16         Conflict preemption also does not apply. Even where Congress has not
                                 17   completely displaced state regulation in a specific area, state law is nullified to the
                                 18   extent that it actually conflicts with federal law either when “compliance with both
                                 19   federal and state regulations is a physical impossibility” or when state law “stands
                                 20   as an obstacle to the accomplishment and execution of the full purposes and
                                 21   claims that rely on voluntary, positive statements about a product are not
                                 22   preempted”); Prescott v. Bayer HealthCare LLC, No. 20-CV-00102-NC, 2020 WL
                                      4430958, at *3 (N.D. Cal. July 31, 2020) (lawsuit challenging use of “mineral-
                                 23   based” on packaging not preempted by the FDCA); Tabler v. Panera, LLC, Case
                                      No, 19-cv-01646-LHK, 2019 WL 5579529, at *5 (N.D. Cal. Oct. 29, 2019) (lawsuit
                                 24   challenging use of “clean” or “100% clean” in food packaging not preempted by
                                      the FDCA); Tran v. Sioux Honey Ass'n, Coop., No. 8:17-CV-110-JLS-JCGX, 2018
                                 25   WL 10612686, at *3 (C.D. Cal. Aug. 20, 2018) (“Should Tran ultimately prevail in
                                      her suit, requiring Sioux Honey to remove the words “Pure” or “100% Pure” from
                                 26   its Sue Bee Products would not conflict with any FDA regulation.”); Hitt v. Arizona
                                      Beverage Co., LLC, No. 08 CV 809 WQH (POR), 2009 WL 449190, at *5 (S.D.
                                 27   Cal. Feb. 4, 2009) (“[T]here is nothing in the statutory provisions of FDCA, its
                                      implementing regulations or its legislative history to suggest that Congress intended
                                 28   to exclusively occupy the field of labeling beverages that purport to contain fruit.”).
                                                                     18
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 27 of 34 Page ID #:326



                                  1   objectives of Congress.” Hillsborough County v. Automated Medical Laboratories,
                                  2   Inc., 471 U.S. 707, 713, 105 S.Ct. 2371, 85 L.Ed.2d 714 (1985)). “There is a
                                  3   presumption against conflict preemption when state law ‘operates in a field that ‘has
                                  4   been traditionally occupied by the States.’’” Tran, 2018 WL 10612686 at *3
                                  5   (quoting De Buono v. NYSA-ILA, Med. and Clinical Servs. Fund, 520 U.S. 806,
                                  6   814, 117 S.Ct. 1747, 138 L.Ed.2d 21 (1997) (citation omitted). “‘Because the
                                  7   regulation of health and safety is a field traditionally occupied by states,’ the
                                  8   presumption against preemption applies to this case.”        Id. (citing Hawkins v.
                                  9   Kellogg Co., 224 F. Supp. 3d 1002, 1014 (S.D. Cal. 2016); see also Medtronic, Inc.
                                 10   v. Lohr, 518 U.S. 470, 475, 116 S.Ct. 2240, 135 L.Ed.2d 700 (1996)).
                                 11          Here, conflict preemption does not exist because there is simply no conflict.
                                 12   As noted, the applicable 2019 Rule does not determine whether alcohol-based hand
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   sanitizers are even safe for use. 84 FR 14847-01, 14848. Neither does it include
                                 14   any regulation as to what claims hand-sanitizers can make as to efficacy in killing
                                 15   germs. Id. Compliance with the 2019 Rule and the state laws underlying Plaintiff’s
                                 16   causes of action is quite feasible. As such, Plaintiff’s causes of action do not stand
                                 17   as an obstacle to the accomplishment and execution of the 2019 Rule. The 2019
                                 18   Rule is primarily concerned with the ineligibility status of certain ingredients—not
                                 19   alcohol—that were identified in the 2016 proposed rule.           Rulemaking as to
                                 20   benzalkonium chloride, ethyl alcohol, and isopropyl alcohol, has been deferred. Id.
                                 21   Nothing in the rule permits hand-sanitizers to make any specific claims regarding
                                 22   efficacy at killing germs. See Chavez v. Blue Sky Nat. Beverage Co., 268 F.R.D.
                                 23   365, 373 (N.D. Cal. 2010) (“defendants have not persuaded the court that plaintiff's
                                 24   state law claims obstruct federal regulation of food labeling, particularly statements
                                 25   of geographic origin.”); Lockwood v. Conagra Foods, Inc., 597 F. Supp. 2d 1028,
                                 26   1034 (N.D. Cal. 2009) (“A manufacturer could comply, that is, not violate, the
                                 27   FDA's policy as to use of the term ‘natural’ and still comply with state law as
                                 28   articulated by plaintiffs in this case.”)
                                                                     19
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 28 of 34 Page ID #:327



                                  1         The 1994 Proposed Rule cited by Defendant actually prohibits the type of
                                  2   claim being made by Defendant here when it states, “[t]here must be no claims,
                                  3   either direct or by implication, that a product has any activity against an organism
                                  4   or that it reduces the number of organisms for which it has not been tested.” 59 FR
                                  5   31402-01, 31442. That is precisely what Defendant has done: claimed to eliminate
                                  6   germs which it has not tested. Where claims are in line with FDA regulations, so
                                  7   long as there is an independent basis for the claims, they are not preempted.
                                  8   Prescott v. Bayer HealthCare LLC, No. 20-CV-00102-NC, 2020 WL 4430958, at
                                  9   *3 (N.D. Cal. July 31, 2020) (No conflict preemption exists where “Plaintiffs’ claim
                                 10   that Defendants mislead by calling their sunscreen is ‘mineral-based’ is in line with
                                 11   FDA regulations.”); Loomis v. Slendertone Distribution, Inc., 420 F. Supp. 3d 1046,
                                 12   1074 (S.D. Cal. 2019) (“The FDCA therefore does not preclude states from
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   adopting their own parallel laws and adopting a different mechanism for enforcing
                                 14   those laws.”).    Further, the 1994 Proposed Rule has never been adopted;
                                 15   accordingly, no regulations are in place covering the offending advertisement.
                                 16         L.     Primary Jurisdiction Doctrine Does Not Apply.
                                 17         “The primary jurisdiction doctrine allows courts to stay proceedings or to
                                 18   dismiss a complaint without prejudice pending the resolution of an issue within the
                                 19   special competence of an administrative agency.” Clark v. Time Warner Cable, 523
                                 20   F.3d 1110, 1114 (9th Cir. 2008). “The doctrine is a ‘prudential’ one, ‘under which
                                 21   a court determines that an otherwise cognizable claim implicates technical and
                                 22   policy questions that should be addressed in the first instance by the agency with
                                 23   regulatory authority over the relevant industry rather than by the judicial branch.’”
                                 24   In Re: Juul Labs, Inc., Mktg., Sales Practices, & Prod. Liab. Litig., No. 19-MD-
                                 25   02913-WHO, 2020 WL 6271173, at *6 (N.D. Cal. Oct. 23, 2020) (quoting Clark,
                                 26   523 F.3d at 1114); see also Syntek Semiconductor Co. v. Microchip Tech. Inc., 307
                                 27   F.3d 775, 780 (9th Cir.2002)). However, “[n]ot every case that implicates the
                                 28   expertise of federal agencies warrants invocation of primary jurisdiction. Rather,
                                                                              20
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 29 of 34 Page ID #:328



                                  1   the doctrine is reserved for a ‘limited set of circumstances’ that ‘requires resolution
                                  2   of an issue of first impression, or of a particularly complicated issue that Congress
                                  3   has committed to a regulatory agency.’” Astiana v. Hain Celestial Group, Inc., 783
                                  4   F.3d 753, 760 (9th Cir. 2015) (quoting Clark, 523 F.3d at 1114). “[T]he doctrine is
                                  5   not designed to ‘secure expert advice’ from agencies ‘every time a court is presented
                                  6   with an issue conceivably within the agency's ambit.’” Brown v. MCI WorldCom
                                  7   Network Servs., 277 F.3d 1166, 1172 (9th Cir. 2002). It is “[c]ommon sense,” for
                                  8   example, that “even when agency expertise would be helpful, a court should not
                                  9   invoke primary jurisdiction when the agency is aware of but has expressed no
                                 10   interest in the subject matter of the litigation.” Id.
                                 11          “Courts consider several factors when considering primary jurisdiction,
                                 12   including whether the issue (1) is within the conventional experience of judges; (2)
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      ‘involves technical or policy considerations within an agency’s field of expertise’;
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   (3) is ‘particularly within the agency’s discretion’; or (4) ‘there exists a substantial
                                 15   danger of inconsistent rulings.’” Prescott v. Bayer HealthCare LLC, No. 20-CV-
                                 16   00102-NC, 2020 WL 4430958, at *3 (N.D. Cal. July 31, 2020) (quoting Maronyan
                                 17   v. Toyota Motor Sales, U.S.A., Inc., 658 F.3d 1038, 1049-50 (9th Cir. 2011)
                                 18   (internal quotations omitted). “The Ninth Circuit has cautioned that primary
                                 19   jurisdiction is inappropriate ‘when a referral to the agency would significantly
                                 20   postpone a ruling that a court is otherwise competent to make.’” Id. (citing Astiana,
                                 21   783 F.3d at 761). “The deciding factor should be efficiency.” Rhoades v. Avon
                                 22   Prods., 504 F.3d 1151, 1165 (9th Cir. 2007). Accordingly, the first two, most
                                 23   important factors, are (1) efficiency, and (2) the delay from the stay. In Re: Juul
                                 24   Labs, 2020 WL 6271173, at *6.
                                 25          Defendant has failed to analyze any of these factors. Had it done so, it would
                                 26   have been led to the ineluctable conclusion that, as in many other cases for false
                                 27   advertising implicating the FDA, the primary jurisdiction doctrine is inapplicable
                                 28   here. For instance, in In Re: Juul Labs, 2020 WL 6271173, at *6, in which the
                                                                            21
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 30 of 34 Page ID #:329



                                  1   defendant had recently filed a premarket tobacco application with the FDA as to
                                  2   which the FDA would likely soon issue a ruling, the court found that primary
                                  3   jurisdiction nonetheless did not apply because the FDA’s action would be forward-
                                  4   looking, and not address the past harms at issue in the plaintiff’s claims.12
                                  5         Here, the factors weigh even more strongly against a stay or dismissal. First,
                                  6   unlike in In Re: Juul Labs, there is no pending action on behalf of the FDA which
                                  7   relates specifically to Defendant. Defendant has produced language from the
                                  8   FDA’s website—which was not attached to Plaintiff’s Complaint, and therefore
                                  9   cannot be considered by the Court, Lee v. City of Los Angeles, 250 F.3d 668, 688
                                 10   (9th Cir. 2001)—which nonetheless indicates merely that the FDA is looking into
                                 11   product safety of hand-sanitizers, and not the permissibility of any specific claims
                                 12   made on the product labels. The FDA is not determining whether Defendant can
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   tell consumers that its product kills 99.99% of germs. Even if it were, as in In Re:
                                 14   Juul Labs, that determination would be forward-looking, and would not grant the
                                 15   relief for past injury which Plaintiff seeks in this lawsuit.       Accordingly, the
                                 16   “deciding factor” of efficiency weighs even more strongly against a stay here than
                                 17   it did in In Re: Juul Labs.
                                 18   12
                                         See also Prescott v. Bayer HealthCare LLC, No. 20-CV-00102-NC, 2020 WL
                                 19   4430958, at *5 (N.D. Cal. July 31, 2020) (primary jurisdiction inapplicable to suit
                                      alleging that sunscreen label contained misleading statement despite FDA’s
                                 20   proposed rule that had been under consideration over a year prior); Tabler v. Panera
                                      LLC, No. 19-CV-01646-LHK, 2019 WL 5579529, at *7 (N.D. Cal. Oct. 29, 2019)
                                 21   (“The question of whether Plaintiff's statements about the Products are misleading
                                      thus does not require the Court to determine ‘a particularly complicated issue that
                                 22   Congress has committed to’ the EPA.” Tabler v. Panera LLC, No. 19-CV-01646-
                                      LHK, 2019 WL 5579529, at *7 (N.D. Cal. Oct. 29, 2019) (quoting Clark, 523 F.3d
                                 23   at 1114). “Indeed, Plaintiff's complaint is ‘far less about science than it is about
                                      whether a label is misleading.’” Id. (quoting Jones v. ConAgra Foods, Inc., 912 F.
                                 24   Supp. 2d 889, 898 (N.D. Cal. 2012)). Furthermore, “‘every day courts decide
                                      whether conduct is misleading,’” and the “‘reasonable-consumer determination and
                                 25   other issues involved in Plaintiff's lawsuit are within the expertise of the courts to
                                      resolve.’” Jones, 912 F. Supp. at 899 (quoting Lockwood, 597 F. Supp. 2d at 1035,
                                 26   and Delacruz v. CytoSport, 2012 WL 2563857, at *10 (N.D. Cal. June 28, 2012));
                                      see also Chacanaca v. The Quaker Oats Co., 752 F. Supp. 2d 1111, 1124 (N.D.
                                 27   Cal. 2010) (stating that plaintiffs advance a “relatively straightforward claim: they
                                      assert that defendant has violated FDA regulations and marketed a product that
                                 28   could mislead a reasonable consumer. This is a question courts are well-equipped
                                      to handle”).
                                                                                22
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 31 of 34 Page ID #:330



                                  1         The same concern—the lack of a terminable process in place with the FDA—
                                  2   means that the second factor, the delay from a stay, would be indefinite. That is
                                  3   simply not acceptable where the rights of a substantial class of consumers is at stake.
                                  4   The class members have paid for a product that does not do what it says it does, and
                                  5   they deserve redress against Defendant for its ill-gotten gains. Defendant cannot
                                  6   evade liability forever because the FDA puts guidance for consumers on its website.
                                  7           The remaining factors also weigh against a stay. First, as the court held in
                                  8   Prescott, “false advertising suits like this one are squarely within the conventional
                                  9   experiences of judges and courts.” 2020 WL 4430958 at *4. “[E]very day courts
                                 10   decide whether conduct is misleading, and the reasonable-consumer determination
                                 11   and other issues involved in Plaintiff's lawsuit are within the expertise of the courts
                                 12   to resolve.’” Tabler v. Panera LLC, No. 19-CV-01646-LHK, 2019 WL 5579529,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   at *7 (N.D. Cal. Oct. 29, 2019) (internal quotations omitted). Second, this case does
                                 14   not involve technical or policy considerations within the FDA’s field of expertise.
                                 15   As in Prescott, “the crux of [Plaintiff’s] lawsuit concerns whether Defendants’
                                 16   description of their product is misleading.” Accordingly, the suit does not require
                                 17   the Court to determine anything regarding the chemical make-up of the hand-
                                 18   sanitizer. The most science that is required of the Court is to determine that alcohol
                                 19   does not kill 99.99% of germs. And that has been proven in the scientific studies
                                 20   linked in Plaintiff’s Complaint. Indeed, as in Prescott, Defendant appears to
                                 21   concede this issue of active ingredients, that ethyl alcohol does not kill 99.99% of
                                 22   all germs. Neither is the question particularly within the FDA’s discretion. On the
                                 23   contrary, questions regarding the misleading nature of product labeling is uniquely
                                 24   within the realm of the courts, as is shown by the fact that, when the 1994 Proposed
                                 25   Rule was published, it included commentary to that the labeling issue was not
                                 26   properly before the FDA, but reserved for the courts. See 59 FR 31402-01, 31408.
                                 27   (“Several comments contended that FDA does not have the authority to restrict
                                 28   OTC labeling claims to exact wording.”). Finally, there does not exist a substantial,
                                                                             23
                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 32 of 34 Page ID #:331



                                  1   or even minor, risk of inconsistent rulings. The FDA, when it has spoken on this
                                  2   issue, has indicated that hand-sanitizers may not state that they eliminate germs
                                  3   which have not been tested, which the statement at issue plainly does. 59 FR 31402-
                                  4   01, 31442. Further, as over twenty-five years have passed since that proposed rule
                                  5   was issued, with no final rule addressing labeling being propounded, there is little
                                  6   risk that the FDA plans to issue a final ruling on the subject. Prescott, 2020 WL
                                  7   4430958, at *4 (“Heeding the Ninth Circuit’s guidance that ‘[t]he deciding factor
                                  8   should be efficiency,’ it makes little sense to halt this lawsuit because of a proposed
                                  9   rule that was under consideration over a year ago.”).
                                 10            M.    Plaintiff Is Entitled to Equitable Relief.
                                 11            “A plaintiff seeking equitable relief in California must establish that there is
                                 12   no adequate remedy at law available.” Philips v. Ford Motor Co., No. 14–CV–
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   02989–LHK, 2015 WL 4111448, at *16 (N.D. Cal. July 7, 2015) (citing Knox v.
                                 14   Phoenix Leasing, Inc., 29 Cal. App. 4th 1357, 1368 (1994) ); see also Schroeder v.
                                 15   United States, 569 F.3d 956, 963 (9th Cir. 2009) (“[E]quitable relief is not
                                 16   appropriate where an adequate remedy exists at law.”). Here, there is no adequate
                                 17   remedy at law, supporting both injunctive relief and restitution.
                                 18            First, as to injunctive relief, Plaintiff seeks to prevent Defendant from
                                 19   continuing to lie to its customers in the future. No award of monetary damages will
                                 20   stop Defendant from continuing to print on its bottles that its hand-sanitizer kills
                                 21   99.99% of germs. Nothing will stop innumerable innocent and guileless consumers
                                 22   from paying for a product that does not do what it plainly promises on its front label
                                 23   to do.     An injunction is, by its nature, forward-looking.        “The purpose of a
                                 24   prohibitory injunction is to prevent future harm to the applicant by ordering the
                                 25   defendant to refrain from doing a particular act.” Huntingdon Life Scis., Inc. v. Stop
                                 26   Huntingdon Animal Cruelty USA, Inc., 129 Cal. App. 4th 1228, 1266, 29 Cal. Rptr.
                                 27   3d 521, 551 (2005) (citation omitted). There is no adequate remedy at law which
                                 28   will prevent Defendant from continuing to print “Kills 99.99% of germs” on its
                                                                           24
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 33 of 34 Page ID #:332



                                  1   front label; accordingly, there is no adequate remedy at law which will grant
                                  2   Plaintiff the relief that his injunction seeks.
                                  3          Second, as to restitution, Plaintiff seeks a full refund of the price he paid for
                                  4   the hand-sanitizer. His damages for his actions at law will be limited to “the
                                  5   difference between the actual value” of the price of the hand-sanitizer and “the
                                  6   actual value of that which he received,” i.e., the actual value of the hand-sanitizer.
                                  7   Cal. Civ. Code § 3343. Accordingly, for his actions at law, Plaintiff will not receive
                                  8   the full price he paid for the hand-sanitizer. Restitution has two purposes: “to
                                  9   restore the defrauded party to the position he would have had absent the fraud,” and
                                 10   “to deny the fraudulent party any benefits, whether or not for[e]seeable, which
                                 11   derive from his wrongful act.” Nelson v. Serwold, 687 F.2d 278, 281 (9th Cir.1982)
                                 12   (citing the Restatement of Restitution). Those purposes are only served by a return
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      of Plaintiff’s full purchase price. However, as noted, that remedy is not available
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   at law. Therefore, Plaintiff has no adequate remedy at law. 13
                                 15   IV.    CONCLUSION
                                 16          Respectfully, Defendant’s motion should be denied in its entirety. Should
                                 17   the Court in its discretion choose to grant Defendant’s motion in any respect,
                                 18   Plaintiff respectfully requests leave to amend.
                                 19
                                 20   Dated: November 2, 2020                           Respectfully submitted,

                                 21                                                     /s/ Robert J. Dart
                                 22                                                     Justin F. Marquez, Esq.
                                                                                        Thiago M. Coelho, Esq.
                                 23                                                     Robert J. Dart, Esq.
                                 24   13
                                        Defendant’s caselaw is, once again, unavailing. In Warner v. Tinder Inc., 105 F.
                                 25   Supp. 3d 1083, 1093 (C.D. Cal. 2015), restitution was unavailable because the
                                      plaintiff failed to allege that he paid any money to the defendant—he had merely
                                 26   downloaded a free app. In re Tobacco Cases II, 240 Cal. App. 4th 779, 784, 192
                                      Cal. Rptr. 3d 881, 886 (2015) affirmed a bench trial verdict issued after the parties
                                 27   had the chance to gather and produce evidence at trial, and does not set forth a
                                      pleading standard. Likewise, Brazil v. Dole Packaged Foods, LLC, 660 F. App'x
                                 28   531, 534 (9th Cir. 2016) dealt with a damages limitation on class certification, and
                                      did not set forth a pleading requirement.
                                                                                25
                                         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                 Case 8:20-cv-01979-DOC-ADS Document 16 Filed 11/02/20 Page 34 of 34 Page ID #:333



                                  1                                          Cinela Aziz, Esq.

                                  2                                          Attorney for Plaintiff Joseph Mier
                                  3                                          and the putative class

                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                    26
                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
